Hall, Justice.
Penney and Caddy appeal from their convictions of armed robbery and carrying a concealed weapon. Penney also appeals from a conviction of carrying a pistol without a license. The evidence showed that both defendants entered a tavern in Fulton County and spent about one and one-half hours there drinking beer and talking to an employee and other customers; the employee did not see any pistol about the persons of the defendants at that time; Penney then appeared suddenly behind the employee and thrust a pistol into her stomach and ordered her to open the cash register; Caddy took money from the register and stuffed it into his pocket; Penney took a bag of money and a pistol belonging to the tavern owner; both defendants fled in a small red automobile and were apprehended later in the day in a red 1970 Datsun; $88 was found in Penney’s pockets and a total of $240, including the money bag, was found in the vehicle, together with the two weapons.
Submitted December 20, 1974
Decided February 25, 1975.
Jack Dorsey, for appellants.
Lewis R. Slaton, District Attorney, R. David Petersen, Assistant District Attorney, Arthur K. Bolton, Attorney General, B. Dean Grindle, Jr., Assistant Attorney General, for appellee.
1. Appellants’ enumeration of error on the general grounds is without merit.
2. It is contended that the trial court erred in failing to charge the relevant laws on mental capacity because Penney testified that at the time of the incident he had been "popping pills, smoking pot,” and had been drinking "constantly.” This contention is without merit. Barrett v. State, 129 Ga. App. 72 (199 SE2d 116).
3. All other enumerations of error have been examined and found to be without merit.

Judgments affirmed.


All the Justices concur.